Wade, J.
(After stating the foregoing facts.) It appears from the record and from the briefs of counsel that the sole question to be determined is whether the plaintiff Avas entitled to recover as assignee of a life-insurance policy originally issued to the insured and on his application, and on which the first premium and a number of succeeding premiums Avere paid by the insured himself, and in which originally the son of the insured was named as the beneficiary, but alterarás the plaintiff’s name was substituted as beneficiary, at the suggestion of the insured and by his request, and with the approval of tire insurance company, upon the understanding with the plaintiff that he might have his name substituted as beneficiary, if he Avould pay the future premiums on the policy; the only relationship between the insured and the plaintiff being that the insured was the plaintiff’s stepson-in-laAV.
“That one has an unlimited insurable interest in his own life is an elementary principle, as to the existence of which the cases are unanimous. It MIoavs, therefore, that one may take out a policy of insurance on his own life and make it payable to whom he will. It is not necessary that the person for whose benefit it is taken should have an insurable interest.” 1 Cooley’s Briefs on Insurance, 252, citing a large number of cases, among which is Union Fraternal League v. Walton, 109 Ga. 1 (34 S. E. 317, 46 L. R. A. 424, 77 Am. St. R. 350). As was said in that case, “While a valid contract of insurance can not lawfully be taken on the life of another by one who has no insurable interest therein, because it contravenes public policy, yet, as one has an insurable interest in his own life, he may lawfully procure insurance thereon for the benefit' of any other person whose interest he desires to promote. Such a contract can *67not be defeated because of the want of insurable interest in the beneficiary, when it appears that the person whose life was insured acted for himself, at his own expense and in good faith, to promote the interest of the beneficiary, in taking out the policy.” In Grand Lodge v. Barnard, 9 Ga. App. 79 (70 S. E. 678), it was said: “An insurable interest is not necessarily dependent upon material relation or kinship by affinity or consanguinity. In a broad sense it may be said that any one has an insurable interest in the life of another where the latter feels sufficient interest in his welfare, for any reason, either to substantially assist him during his life, or to make him a gift after death, which he perhaps may not be. able to do during life.” In Ancient Order United Workmen v. Brown, 112 Ga. 545 (37 S. E. 890), it appeared that a mutual beneficiary association issued a certificate on the life of Harvey, in which Miss White was named as the beneficiary. Afterwards he surrendered this certificate to the order, which cancelled it and issued a new certificate by his direction, naming as the beneficiary one Mrs. Brown, who was neither related to Mr. Harvey nor dependent upon him. The change of beneficiary was made by Harvey in consideration of an agreement between Mrs. Brown and himself that she would accept the certificate In satisfaction of four months’ board that he owed her, and that all future assessments made by the association should be paid for by her; and, upon this agreement, she received a new certificate; in which her relationship to Harvey was stated to be merely that of “friend,” and thereafter she paid all such assessments until his death. In an action by her to recover the amount due on the certificate, the insurance order contended that since she had no insurable interest in the life of Harvey, the certificate in which she was named as beneficiary was a wagering policy, and therefore void. A majority of the Supreme Court held that this point was covered by the ruling made in Union Fraternal League v. Walton, supra; and in-the opinion delivered for the majority it was said: “It is true that in that case the assessments were kept up by the assured, while in the case in hand the assessments becoming due after the benefit fund was made payable to MrS. Brown were to be paid by her, the beneficiary. We are unable to see, however, why that difference should alter the principle underlying the conclusion reached by the majority of the court in Union Fraternal League v. Walton. The public policy which pre*68vents one person from insuring the life of another in whose life he has no insurable interest is based upon the presumption that a temptation would be held out to the one taking out the policy to hasten, by improper means, the time when he should receive the amount of the insurance named in the policy. Such temptation would be as strong, we think, in a case where the assured took out a policy upon his own life for the benefit of one having no interest therein, and was to keep up the premiums or assessments, as it would be where the premiums or assessments were to be paid by the beneficiary. Indeed, the temptation to hasten the death of the assured might be stronger where the assessments were to be paid by him than where they were to be paid,by the beneficiary; for the reason that the beneficiary could not be certain that the assured would continue to pay the assessments. But be that as it may, the temptation generally would be to hasten the time for the payment of the insurance, rather than to avoid the payment of premiums or assessments.” See also in this connection Rylander v. Allen, 125 Ga. 206 (53 S. E. 1032, 6 L. R. A. (N. S.) 128, 5 Ann. Cas. 355), in which the case of Quillian v. Johnson, 122 Ga. 49 (49 S. E. 801), is discussed and is plainly distinguished from that of Bylander v. Allen, by the wagering element appearing therein, which distinguishes it also from the present case.
In the present case the change in the beneficiary, or the assignment to Ben Banks, was made with the full knowledge and approval of the insurance company, and thereafter premiums due on the policy were paid by the assignee to the company’s agent and accepted by the company. It does not appear that Banks agreed to repay to Wilson the amount which Wilson had paid the company as premiums before the assignment of the policy to Banks, nor does it appear that any benefit whatever was, under the agreement of the parties, to flow to the insured because of the assignment, but the assignment appears to have been prompted solely by the interest which the insured felt in the assignee. This interest was not unnatural or surprising, since all the parties lived in the same house up to the time of the' death'of the insured, and the relations between him and his stepfather-in-law, Banks, appear to have been cordial; though'the relationship or connection might not itself be sufficient to give Banks an insurable' interest in the life of Wilson (as to which we express no opinion here). Such’a'connection is cer*69tainly more remote than that between brothers-in-law or between uncle and nephew, and our Supreme Court has held, that these .relationships will not in themselves support an insurable interest. See Chandler v. Mutual Life and Industrial Association, 131 Ga. 82 (61 S. E. 1036); Doody Company v. Green, 131 Ga. 568 (62 S. E. 984). However, in this ease the beneficiary did not take out the policy of insurance, and under rulings of our Supreme Court, following that made in Union Fraternal League v. Walton, supra, it is not necessary that an insurable interest be shown to exist, where the policy is obtained and the premiums are paid by the insured himself, or where the premiums on such a policy are paid by the insured for a time, and an assignment of the policy is made thereafter to one who is merely a “friend,” and who subsequently pays all future premiums—as in the case of Ancient Order United Workmen v. Brown, supra. Here the evidence discloses nothing that would indicate that a wagering contract was entered into between Banks and the insured; and under the testimony in the case it appears to us that the trial court rightly directed a verdict in favor of the plaintiff, since no other verdict could have been legally rendered. Judgment affirmed.

Roan, J., absent.